      Case: 1:20-cv-01847 Document #: 32 Filed: 02/12/21 Page 1 of 10 PageID #:216




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    ALEXEI PLESTSOV, DENIS NAZAROV, and
    ROMAN KALABAYDA,

                   Plaintiffs,                            No. 20 CV 1847

            v.                                            Judge Manish S. Shah

    GTS TRANSPORTATION CORP. and
    TOMAS STIRBYS,

                   Defendants.

                               MEMORANDUM OPINION AND ORDER

        After their complaint was dismissed, plaintiffs Roman Kalabayda, Alexei

Plestsov,        and   Denis     Nazarov   filed   an   amended   complaint   against   GTS

Transportation Corporation and its owner, Tomas Stirbys, alleging violations of the

Illinois Wage Payment and Collection Act and unjust enrichment and quantum

meruit in the alternative. For the reasons stated below, the defendants’ second

motion to dismiss is granted in part, denied in part.

I.      Facts

        Roman Kalabayda, Alexei Plestsov, and Denis Nazarov worked as truck

drivers for GTS Transportation Corporation, a company owned and operated by

Tomas Stirbys. [22] ¶¶ 1, 13, 32, 49, 67. 1 All three plaintiffs had similar hiring



1 Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are from the CM/ECF header placed at the top of filings. At the motion to dismiss stage, I
accept the plaintiffs’ factual allegations as true and draw all reasonable inferences in their
favor. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). I do not accept allegations that are
unsupported, conclusory, or legal conclusions. Id.
   Case: 1:20-cv-01847 Document #: 32 Filed: 02/12/21 Page 2 of 10 PageID #:217




experiences. [22] ¶¶ 33, 51, 68. Stirbys and another GTS employee interviewed

Kalabayda. [22] ¶ 69. Stirbys orally offered Kalabayda a job, where he would be paid

based on a percentage of the dollar amount of the freight/load confirmations from

brokers and customers, minus fuel and other expenses. [22] ¶¶ 10, 69. Stirbys orally

stated other terms about control, like Kalabayda could only operate GTS trucks, could

not work for another company, and had to comply with all of GTS’s instructions for

deliveries. [22] ¶¶ 70–72. Kalabayda was required to sign a document on the spot,

which he did not understand due to his lack of English proficiency and legal

knowledge. [22] ¶¶ 74, 86. Kalabayda accepted the job offer. [22] ¶ 73. Later, on at

least three occasions, Kalabayda learned from GTS brokers and staff that the dollar

amount on the original freight/load confirmations differed from the confirmations he

received, resulting in an underpayment of approximately 10 percent. [22] ¶ 80. In one

instance, Kalabayda was able to verify the underpayment because he received an

original confirmation from a broker and compared it to the confirmation GTS

provided him for the same load. [22] ¶ 80. Consequently, the plaintiffs allege that

GTS forged the confirmations presented to Kalabayda, which lowered his pay, and

that the total amount of underpayment is unknown because the original freight/load

confirmations are in GTS’s possession and control. [22] ¶ 79.

      A GTS employee who interviewed Kalabayda interviewed Plestsov, along with

another GTS employee. [22] ¶¶ 34, 69. At Stirbys’s direction, the GTS employees

orally offered Plestsov a job, where he would be paid a percentage of the dollar amount

of the freight/load confirmations from brokers and customers, minus fuel and other



                                          2
    Case: 1:20-cv-01847 Document #: 32 Filed: 02/12/21 Page 3 of 10 PageID #:218




expenses. [22] ¶¶ 8, 34, 101. One of the GTS employees orally stated the same terms

about control, and Plestsov signed a document that he did not understand. [22]

¶¶ 34–37, 39, 86. Plestsov accepted the offer but eventually learned from other

drivers, including Kalabayda, that GTS allegedly forged the freight/load

confirmations, which lowered his pay by approximately 10 percent. [22] ¶¶ 38, 43, 48.

Similarly, another GTS manager, at Stirbys’s direction, orally offered Nazarov a

truck driver position. [22] ¶¶ 9, 52. Nazarov would be paid per mile, including

layovers and extra stops, and subject to the same terms about control. [22] ¶¶ 51–55,

60, 101. Like the others, Nazarov signed a document that he did not understand and

accepted the job offer. [22] ¶¶ 56–57, 86. Nazarov alleges that he too was underpaid

by approximately 10 percent because GTS paid him using a “zip code to zip code”

formula instead of calculating the actual miles he drove. [22] ¶ 62. 2

       GTS also took deductions from the plaintiffs’ paychecks, which they never

agreed to. [22] ¶¶ 1, 7. GTS withheld a total of $17,096.90 from Kalabayda’s pay for

“escrow,” “repairs,” “claims,” and a “ticket”; $3,797.20 from Plestsov’s pay for

“escrow,” “repairs,” and an “Uber”; and $520 for a “cash advance” and “insurance

escrow” from Nazarov’s pay. [22] ¶¶ 41, 59, 76. 3 GTS never reimbursed Kalabayda

and Plestsov for $52,000 and $17,181.52, respectively, for operational expenses, or

Nazarov for a new GPS, tire gauge, and repair tools. [22] ¶¶ 42, 61, 77. Finally, GTS


2 According to the plaintiffs, GTS allegedly “doctored” the logbooks, forcing the drivers to
comply under threat of termination. [22] ¶ 3.
3 Nazarov alleges any cash advance was spent on truck maintenance and operational needs.
[22] ¶ 59. The plaintiffs also allege that the cost of insurance policies was passed onto drivers
via deductions from their pay. [22] ¶ 92.

                                               3
      Case: 1:20-cv-01847 Document #: 32 Filed: 02/12/21 Page 4 of 10 PageID #:219




failed to pay Plestsov approximately $3,000.61 for his last two weeks at work and

never paid Nazarov for any layovers and extra stops, as promised. [22] ¶¶ 36, 44, 60.

GTS also returned the $1,000 it took for “escrow” at the time of Nazarov’s hiring 24

weeks later. [22] ¶ 60. In total, the plaintiffs allege that the defendants owe at least

$65,532.88 to Kalabayda, $29,734.74 to Plestsov, and $6,467.37 to Nazarov. [22]

¶¶ 47, 66, 82.

        The plaintiffs broadly allege that the defendants took advantage of immigrant

workers, and that at Stirbys’s direction, GTS doctored freight/load confirmations to

lower their drivers’ pay, took improper deductions, and misclassified drivers as

independent contractors. [22] ¶¶ 1, 3–5, 7, 13, 95, 100, 103–106. The plaintiffs also

allege that GTS failed to withhold payroll and social security taxes; provide health

insurance for its drivers; or make contributions to unemployment insurance or

workmen’s compensation. [22] ¶ 96. The defendants filed a motion to dismiss the

plaintiffs’ first class action complaint based on lack of jurisdiction and failure to state

a claim for equitable remedies, [16], which I granted. [21]. The plaintiffs filed an

amended complaint, realleging violations of the Illinois Wage Payment and Collection

Act and in the alternative, unjust enrichment and quantum meruit. [22]. The

defendants now seek to dismiss both claims on the merits. [27].

II.     Analysis

        To state a claim under the Illinois Wage Payment and Collection Act,

employees must allege that they are owed compensation pursuant to an employment

contract or agreement between the two parties and that the defendants were



                                            4
    Case: 1:20-cv-01847 Document #: 32 Filed: 02/12/21 Page 5 of 10 PageID #:220




“employers” under the IWPCA. Osorio v. The Tile Shop, LLC, 939 F.3d 847, 850 (7th

Cir. 2019) (citing 820 ILCS § 115/2). 4 The statute provides a remedy for various types

of wage violations. 820 ILCS § 115/14. It requires employers to notify employees of

the rate of pay at the time of hiring (in writing whenever possible), which both parties

must acknowledge. 820 ILCS § 115/10. Employers must also notify employees of any

changes in the arrangements before a change. Id. The IWPCA requires employers to

pay employee wages in full and in a timely manner, including an employee’s final

paycheck. 820 ILCS §§ 115/3–5. The IWPCA prohibits employers from taking

improper deductions from an employee’s wages, like deductions made outside of a

valid wage assignment or deductions made without the employee’s consent. 820 ILCS

§ 115/9. Employers must also reimburse employees for all necessary expenditures

incurred within the scope of employment and directly related to services performed

for the employer’s benefit. 820 ILCS § 115/9.5.

      Normally, to state a claim, a complaint need only contain a short and plain

statement that plausibly suggests the violation of a legal right. Fed. R. Civ. P. 8(a);

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556–58 (2007); Ashcroft v. Iqbal, 556 U.S.

662, 677–80 (2009). However, when a complaint alleges fraud, a heightened pleading

standard applies. Fed. R. Civ. P. 9(b); Borsellino v. Goldman Sachs Group, Inc., 477

F.3d 502, 507 (7th Cir. 2007) (the complaint must state with particularity the

circumstances constituting fraud, which means describing the who, what, when,




4 Officers of a corporation who knowingly permit violations of the IWPCA are deemed to be
“employers” under the Act. See 820 ILCS § 115/13.

                                           5
    Case: 1:20-cv-01847 Document #: 32 Filed: 02/12/21 Page 6 of 10 PageID #:221




where, and how of the misconduct). This heightened standard ensures that fraud

claims are well supported and brought responsibly, since allegations of fraud risk

great reputational harm to businesses. Id. The precise level of detail required

depends on the facts of the case. United States ex rel. Presser v. Acacia Mental Health

Clinic, LLC, 836 F.3d 770, 776 (7th Cir. 2016) (warning courts not to take an overly

rigid view of the particularity requirement). Rule 9(b) applies to all “averments of

fraud or mistake,” which means a heightened pleading standard may apply whenever

a claim is premised on allegations of a fraudulent course of conduct, regardless of

whether the plaintiffs bring a fraud claim. Borsellino, 477 F.3d at 507 (quoting Fed.

R. Civ. P. 9(b)). 5 If a claim is based on both fraudulent and nonfraudulent conduct,

Rule 9(b) only applies to the allegations of fraud. See Kennedy v. Venrock Associates,

348 F.3d 584, 593 (7th Cir. 2003). 6

       The defendants argue that the plaintiffs’ entire IWPCA claim “sounds in

fraud,” and therefore should be dismissed because the allegations fail to meet the

heightened pleading requirements of Rule 9(b). But the plaintiffs allege wage

violations that are independent of their allegations about doctored wages and

fraudulent misclassification of employees. GTS failed to pay Nazarov for any layovers

and extra stops or pay Plestsov his final paycheck. [22] ¶¶ 36, 44, 60. It took GTS 24

weeks to return “escrow” money it took from Nazarov. [22] ¶ 60. GTS also took



5The who, what, when, where, and how requirement is not limited to claims of fraudulent
misrepresentation, which the plaintiffs seem to suggest. See [30] at 2, n.1.
6“The proper route is to disregard averments of fraud not meeting Rule 9(b)’s standard.” In
re Daou Systems, Inc., 411 F.3d 1006, 1027 (9th Cir. 2005) (citation and quotation omitted).

                                             6
    Case: 1:20-cv-01847 Document #: 32 Filed: 02/12/21 Page 7 of 10 PageID #:222




random and authorized deductions from their paychecks, for expenses like “escrow”

and “repairs,” and never reimbursed Kalabayda and Plestsov for operational

expenses, or Nazarov for truck equipment. [22] ¶¶ 1, 7, 41–42, 59, 61 76–77. None of

these allegations involve fraudulent conduct. See Majewski v. Gallina, 17 Ill.2d 92,

99 (1959) (generally, fraud means “anything calculated to deceive, including all acts,

omissions and concealments involving a breach of legal or equitable duty, trust or

confidence resulting in damage to another”). 7 The plaintiffs successfully state IWPCA

claims that are not subject to the heightened pleading standard for averments of

fraud.

         The plaintiffs do aver that GTS forged freight/load confirmations, “doctored”

logbooks, and systematically misclassified drivers as independent contractors, [22]

¶¶ 1, 3–5, 7, 13, 43, 48, 62 79–80, 95, 100, 103–106, in violation of the IWPCA’s

requirement that employers must pay their employees’ wages in full. See 820 ILCS

§§ 115/2, 10. These allegations are acts of deception. However, just because the

complaint includes averments of fraud does not mean that the plaintiffs’ IWPCA

claim is premised on a fraudulent course of conduct that would trigger the heightened

pleading standard under Rule 9(b). See Borsellino, 477 F.3d at 507. Violations of the

IWPCA are akin to breach of contract actions. McCleary v. Wells Fargo Securities,

L.L.C., 2015 IL App (1st) 141287, ¶ 29 (citations and quotations omitted). All the

plaintiffs need to allege is that they are owed compensation pursuant to an




7Plaintiffs also state that they allege these IWPCA violations “in addition to being
misclassified,” not because they were misclassified. [22] at 3.

                                           7
    Case: 1:20-cv-01847 Document #: 32 Filed: 02/12/21 Page 8 of 10 PageID #:223




employment contract or agreement. Osorio, 939 F.3d at 850 (820 ILCS § 115/2). Here,

the alleged fraud explains why the plaintiffs were underpaid but is not the basis of

their IWPCA claim, which is that the plaintiffs are owed compensation (for whatever

reason). These allegations do not amount to the kind of fraud that the heightened

pleading standard under Rule 9(b) applies to. 8

       The plaintiffs replead unjust enrichment and quantum meruit in the

alternative. See Fed. R. Civ. P. 8(d) (plaintiffs may bring inconsistent claims at the

pleading stage). Unjust enrichment and quantum meruit are quasi-contract causes

of action, meaning there is no actual agreement between the parties, but the court

imposes a contract “implied in law” in order to provide justice to the plaintiff for

conferring a benefit upon the defendant. Hayes Mech., Inc. v. First Indus., L.P., 351

Ill.App.3d 1, 8–9 (1st Dist. 2004). 9 In other words, these equitable remedies apply to

situations involving implied in law contracts, invalid contracts, or claims that fall

outside contracts. See id.

       I previously dismissed the plaintiffs’ claims based on unjust enrichment and

quantum meruit because they incorporated their allegations of a valid agreement into

their equitable claims. [21] at 8. The amended complaint does it too. See [22] ¶ 125




8 In their argument about equitable remedies, the defendants appear to concede that the
plaintiffs’ IWPCA claim “is in essence a breach of contract claim.” [31] at 6.
9 Here, the plaintiffs allege that the defendants were unjustly enriched because the
defendants mischaracterized the plaintiffs as independent contractors, forcing truck drivers
to pay substantial sums of money for work-related expenses, including costs for equipment,
occupational insurance, truck maintenance and repair, and fuel. [22] ¶ 126. The defendants
also unjustly benefited from not having to pay worker’s compensation insurance or employee
health insurance. [22] ¶ 127.

                                             8
     Case: 1:20-cv-01847 Document #: 32 Filed: 02/12/21 Page 9 of 10 PageID #:224




(incorporating their allegations about oral agreements into their equitable claims).

These oral agreements were express agreements that governed the plaintiffs’ wages

and the defendants’ control over the plaintiffs, [22] ¶¶ 34–37, 51–55, 60, 69–72, 101,

and thus concern the same subject matter that the plaintiffs raise in their equitable

claims. See Zadrozny v. City Colleges of Chicago, 220 Ill.App.3d 290, 295 (1st Dist.

1991) (“No claim on a contract implied in law can be asserted if an express contract

or a contract implied in fact exists between the parties and concerns the same subject

matter.”). 10 Therefore, the plaintiffs cannot show that their equitable claims fall

outside the terms of the employee agreements. The plaintiffs emphasize that these

were oral agreements, not contracts. 11 But this distinction doesn’t matter because a

contract implied in law must exist “independent of any agreement or consent of the

parties.” Village of Bloomingdale v. CDG Enterprises, Inc., 196 Ill.2d 484, 500 (2001).

Here, agreements existed between the parties, and agreements under the IWCPA are

akin to breach of contract actions. See McCleary, 2015 IL App (1st) 141287, ¶ 29.

Equitable remedies are “not available where there is an adequate remedy at law.”

Newton v. Aitken, 260 Ill.App.3d 717, 720 (2nd Dist. 1994).



10An implied in fact contract—as opposed to a contract implied in law—is like an express
contract, except that it is inferred from the facts and conduct of the parties, rather than from
an oral or written agreement. BMO Harris Bank, N.A. v. Porter, 2018 IL App (1st) 171308,
¶ 52.
11 The concept of an employment agreement under the IWPCA is “broader than a contract”
and “requires only a manifestation of mutual assent.” Zabinsky v. Gelber Grp., Inc., 347 Ill.
App. 3d 243, 249 (1st Dist. 2004). However, as alleged, these oral “agreements” appear to be
valid contracts because for each plaintiff, there was an offer, acceptance, and consideration.
[22] ¶¶ 34, 38, 52, 56, 69, 73; see Melena v. Anheuser-Busch, Inc., 219 Ill.2d 135, 151 (2006)
(listing elements of a contract); Carter v. SSC Odin Operating Co., LLC, 2012 IL 113204, ¶ 21
(mutual promises constitute consideration).

                                               9
     Case: 1:20-cv-01847 Document #: 32 Filed: 02/12/21 Page 10 of 10 PageID #:225




        Finally, the plaintiffs argue that it is premature to dismiss their equitable

claims and seek leave to amend their complaint to allege their equitable claims “in

the event the court finds no valid employment agreement between the parties.” [30]

at 13, n.6; see Holman v. Indiana, 211 F.3d 399, 407 (7th Cir.2000) (claims in the

alternative take the form of “either-or” or “if-then”). The plaintiffs had their chance

to clearly delineate between misconduct based on a valid agreement and misconduct

that falls outside a contract. See [21] at 8, n.8. Their request is denied. See Hukic v.

Aurora Loan Services, 588 F.3d 420, 432 (7th Cir. 2009) (district courts have broad

discretion to deny leave to amend where there is repeated failure to cure

deficiencies). 12

III.    Conclusion

        The defendants’ motion to dismiss, [27], is granted in part, denied in part. The

plaintiffs’ equitable claims are dismissed with prejudice. Defendants shall answer the

amended complaint by March 5, 2021, and the parties shall file a joint status report

with a proposed discovery schedule on March 12, 2021.



ENTER:

                                                 ___________________________
                                                 Manish S. Shah
                                                 United States District Judge
Date: February 12, 2021




12I do not reach the issue of whether unjust enrichment provides an independent cause of
action under Illinois law. See, e.g., Enger v. Chicago Carriage Cab Corp., 812 F.3d 565, 571
(7th Cir. 2016) (citing Cleary v. Philip Morris Inc., 656 F.3d 511, 517 (7th Cir. 2011)).

                                            10
